UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-29243 New Century Resources Corporation (Name of small business issuer in its charter) Nevada 98-0361773 (State of incorporation) (I.R.S. Employer Identification No.) 10 Dionysiou Solomou Street Leona Building, Suite 501 2406 Engomi Nicosia Cyprus P.O. Box 25631 Nicosia (Address of principal executive offices) 357-2281-6626 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No []. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer [] Non-accelerated filer[](Do not check if a smaller reporting company) Smaller reporting company[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [x] No [] As of August 14, 2015, there were 12,481,724 shares of the registrant’s $0.0001 par value common stock issued and outstanding. 1 NEW CENTURY RESOURCES CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. MINE SAFETY DISCLOSURES 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 19 2 Table of Contents Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of New Century Resources Corporation (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, except as otherwise indicated by the context, references in this report to “Company”,“we”, “us” and “our” are references to New Century Resources Corporation 3 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS New Century Resources Corporation June 30, 2015 Index to Financial Statements Contents Page(s) Condensed Balance Sheets at June 30, 2015 (unaudited) and December 31, 2014 F-2 Condensed Statements of Operations for the three and six months ended June 30, 2015 and 2014 (unaudited) F-3 Condensed Statement of Cash Flows for the three and sixmonths ended June 30, 2015 and 2014 (unaudited) F-4 Notes to the CondensedFinancial Statements (unaudited) F-5 4 Table of Contents New Century Resources Corporation Balance Sheet June 30 December 31 (Unaudited) (Audited) ASSETS Current assets: Cash - - Total current assets - - Total assets - - LIABILITIES Current liabilities: Accounts payable and accrued expenses Advances from shareholders Accrued interest Total current liabilities Long-term liabilities: Notes payable Total long-term liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, 50,000,000 authorized; no shares issued - - Common stock, $.001 par value, 200,000,000 authorized; 12,481,724 and 12,481,724 shares issued and outstanding Treasury stock - - Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' equity/(deficit) ) ) Total liabilities and stockholders' equity - - See notes to the unaudited condensed financial statements. 5 Table of Contents New Century Resources Corporation Statements of Operations (Unaudited) Three Months ended Three Months ended Six Months ended Six Months ended June 30 June 30 June 30 June 30 Sales $ Cost of Sales Gross profit General and administrative expenses: Legal and professional fees Other general and administrative Total operating expenses (Loss) from operations ) Other income (expense): Interest (expense) (Loss) before taxes ) Provision (credit) for taxes on income Net (loss) $ ) $ ) $ ) $ ) Basic earnings (loss) per common share ) Weighted average number of shares outstanding See notes to the unaudited condensed financial statements. 6 Table of Contents New Century Resources Statements of Cash Flows (Unaudited) Six Months Six Months Ended Ended June 30 June 30 Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to cash provided (used) by operating activities: Change in current assets and liabilities: Accounts payable and accrued expenses Net cash flows from operating activities ) ) Cash flows from financing activities: Advances from shareholders and related party's Proceeds/(Payment) of notes payable - - Net cash flows from financing activities Net cash flows - - Cash and equivalents, beginning of period - - Cash and equivalents, end of period - - Supplemental cash flow disclosures: Cash paid for interest $
